UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1545


IVA ROBBINS,

                Plaintiff - Appellant,

          v.

VIRGINIA DEPARTMENT OF AGING AND REHABILITATIVE SERVICES;
JIM ROTHROCK, Commissioner,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-00626-LO-TCB)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Iva Robbins, Appellant Pro Se. Pamela Brown Beckner, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Iva   Robbins   appeals       the   district     court’s    orders

denying,   without   prejudice,   her      motion     for   appointment     of

counsel, denying her motion for a temporary restraining order,

and   dismissing,    without   prejudice, *     her    complaint       seeking

injunctive relief against Defendants.            Limiting our review to

the issues raised in Robbins’ informal brief, see 4th Cir. R.

34(b), we affirm the district court’s orders.               See Robbins v.

Va. Dep’t of Aging & Rehab. Servs., No. 1:14-cv-00626-LO-TCB

(E.D. Va. May 30, 2014; June 6, 2014).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




*
    Generally, dismissals without prejudice are not appealable.
See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066 (4th Cir. 1993).       However, a dismissal without
prejudice could be final if no amendment to the complaint could
cure the defects in the plaintiff’s case.    See id. at 1066-67.
We find that the district court’s order is a final, appealable
order because the defects in Robbins’ complaint—failure to
exhaust administrative remedies—must be cured by something more
than an amendment to the complaint. See id.




                                     2